PER CURIAM.
Upon consideration of the appellant’s Motion to Show Cause, which the Court treats as a response to the Court’s order of December 16, 2011, the Court has determined that the order is not subject to independent appellate review. Accordingly, the appeal is dismissed. However, the dismissal is without prejudice to seek review by motion in case number 1D11-4793 in the event that the appellant’s petition for belated appeal is granted. See Fla. RApp. P. 9.140(h)(4). The appellant’s Motion for Enlargement of Time, filed on December 5, 2011, is denied as moot.
PADOVANO, THOMAS, and SWANSON, JJ., concur.